       Case 1:19-cv-00249-LG-RHW Document 37 Filed 02/12/20 Page 1 of 24




                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                                 SOUTHERN DIVISION

CHAD BRYANT and BRANDI BRYANT                                                     PLAINTIFFS

v.                                                          CASE NO. 1:19-cv-00249-LG-RHW

HOPE CREDIT UNION; DOVENMUEHLE
MORTGAGE, INC; I-10 PROPERTIES LLC;
SHAPIRO AND BROWN, LLC; and JOHN
DOES 1-10                                                                       DEFENDANTS

            ANSWER AND DEFENSES OF HOPE FEDERAL CREDIT UNION TO
                      THE THIRD AMENDED COMPLAINT

        Hope Federal Credit Union (“Hope”) files this Answer and Defenses to the Third Amended

Complaint (Dkt. #33, the “Third Amended Complaint”) filed by Chad Bryant and Brandi Bryant

(together, the “Plaintiffs”), as follows:

                       Defenses to the Third Amended Complaint

        Without assuming the burden of proof as to any matter on which the Plaintiffs bear the

burden, and reserving the right to assert any additional affirmative defenses that may be

discovered during the course of additional investigation and discovery, and without waiving its

rights to any defenses otherwise available to it under applicable law, Hope hereby asserts the

following defenses to the Third Amended Complaint:

                                            FIRST DEFENSE

        The Third Amended Complaint fails to state a claim upon which relief can be granted.

Accordingly, the Third Amended Complaint should be dismissed consistent with Fed. R. Civ. P.

12(b)(6).
       Case 1:19-cv-00249-LG-RHW Document 37 Filed 02/12/20 Page 2 of 24




                                       SECOND DEFENSE

        Under 12 C.F.R. § 1024.30, subpart C to RESPA Regulation X applies only to a “mortgage

loan, as that term is defined in § 1024.31.” A “mortgage loan” is defined in 12 C.F.R. § 1024.31 as

“any federally related mortgage loan, as that term is defined in § 1024.2 subject to the

exemptions in § 1024.5(b) . . . .” The definition of “federally related mortgage loan” in 12 C.F.R. §

1024.2 requires that the loan be “secured by a first or subordinate lien on residential real

property,” among other things. Once the Subject Property was foreclosed upon on February 22,

2019, the Plaintiffs’ loan from Hope was no longer secured by a first or subordinate lien on

residential real property, and it therefore ceased to be a “federally related mortgage loan” on or

after February 22, 2019. Accordingly, to the extent the Third Amended Complaint alleges that

Hope violated RESPA by conduct alleged to have occurred after the February 22, 2019,

foreclosure sale, such allegations should be dismissed as a matter of law.

                                        THIRD DEFENSE

        Prior to the filing of the Third Amended Complaint, Hope provided the Plaintiffs’

counsel with documentation and information demonstrating that Hope and DMI complied

with all applicable requirements of the Deed of Trust and applicable law, and otherwise

showing that the Plaintiffs’ allegations against Hope are without merit. Therefore, the claims

and allegations against Hope in the Third Amended Complaint are not warranted by existing

law or by a nonfrivolous argument for extending, modifying, or reversing existing law or for

establishing new law, the factual contentions against Hope in the Third Amended Complaint

do not have evidentiary support, and the Third Amended Complaint may have been presented

for an improper purpose, such as to harass, cause unnecessary delay, or needlessly increase the

cost of litigation.


                                                 2
      Case 1:19-cv-00249-LG-RHW Document 37 Filed 02/12/20 Page 3 of 24




                                      FOURTH DEFENSE

       Prior to the filing of the Third Amended Complaint, this Court entered its Order

Granting Motions to Dismiss (Dkt. # 32) (the “Order of Dismissal”) on January 14, 2020, in which

this Court specifically found that the Plaintiffs had failed to allege that they had complied with

the provisions in the Deed of Trust requiring notice to Hope prior to filing this suit, and that

Hope was “entitled to dismissal without prejudice of Plaintiffs’ claims for this pleading

deficiency.” The Plaintiffs have again failed to allege that they provided Hope with the required

notice. Therefore, the claims and allegations against Hope in the Third Amended Complaint are

not warranted by existing law or by a nonfrivolous argument for extending, modifying, or

reversing existing law or for establishing new law, the factual contentions against Hope in the

Third Amended Complaint do not have evidentiary support, and the Third Amended

Complaint may have been presented for an improper purpose, such as to harass, cause

unnecessary delay, or needlessly increase the cost of litigation.

                                       FIFTH DEFENSE

       The proximate and/or contributing cause of the incidents and resulting damages, if any,

as complained of by Plaintiffs in the Third Amended Complaint was the conduct of others over

whom Hope had and has no authority or control.

                                       SIXTH DEFENSE

       The Plaintiffs have not suffered any damages caused by Hope.

                                     SEVENTH DEFENSE

       Hope is not liable with respect to any claim or claims set forth in the Third Amended

Complaint because, among other possible things, Hope’s conduct at all times complied with,




                                                3
        Case 1:19-cv-00249-LG-RHW Document 37 Filed 02/12/20 Page 4 of 24




and was in good faith conformity with, all applicable contracts, rules, regulations, statutes, and

laws.

                                         EIGHTH DEFENSE

          The Defendants have failed to mitigate their damages, the existence of any of which is

denied.

                                          NINTH DEFENSE

          Some or all of the claims asserted in the Third Amended Complaint are barred by the

doctrines of law of the case, waiver and/or estoppel, including but not necessarily limited to

the doctrines of equitable estoppel, judicial estoppel, and/or estoppel by pleading.

                                          TENTH DEFENSE

          Some or all of the claims asserted in the Third Amended Complaint are barred by the

Anti-Injunction Act (28 U.S.C. § 2283), the Rooker-Feldman Doctrine, and/or res judicata.

                                       ELEVENTH DEFENSE

          Some or all of the claims asserted in the Third Amended Complaint are barred by the

doctrine of laches.

                                        TWELFTH DEFENSE

          Some or all of the claims asserted in the Third Amended Complaint are barred by the

doctrine of unclean hands.

                                     THIRTEENTH DEFENSE

          Some or all of Plaintiffs’ claims are inadequately pled under Fed. R. Civ. P. 8.

                                     FOURTEENTH DEFENSE

          To the extent the Plaintiffs relied on any alleged misrepresentation of Hope (the

existence of which is denied), such reliance was not reasonable as a matter of law because the


                                                   4
      Case 1:19-cv-00249-LG-RHW Document 37 Filed 02/12/20 Page 5 of 24




Plaintiffs had the opportunity to make an examination and thereby ascertain the truth and

verify the alleged statement(s), and the Plaintiffs therefore are charged with the knowledge

they necessarily would have obtained if they had conducted such examination with diligence.

                                    FIFTEENTH DEFENSE

       To the extent the Plaintiffs relied on any alleged misrepresentation of Hope (the

existence of which is denied), such reliance was not reasonable as a matter of law to the extent

the alleged misrepresentation(s) concerned generalities equally within the knowledge or the

means of acquiring knowledge possessed by both Hope and the Plaintiffs.

                                    SIXTEENTH DEFENSE

       Some or all of the claims asserted in the Third Amended Complaint are subject to the

terms and conditions of the underlying transaction(s), and all other defenses available to Hope

thereunder.

                                  SEVENTEENTH DEFENSE

       Hope is not liable to the Plaintiffs under any contractual or quasi-contractual legal

theories. Hope did not breach any legal, contractual, common law, or statutory duty allegedly

owed to the Plaintiffs.

                                   EIGHTEENTH DEFENSE

       Some or all of the Plaintiffs’ claims are barred, in whole or in part, to the extent the

actions of Hope of which the Plaintiffs complain are privileged exercises of Hope’s legal and

contractual rights.




                                                 5
      Case 1:19-cv-00249-LG-RHW Document 37 Filed 02/12/20 Page 6 of 24




                                     NINTEENTH DEFENSE

       Hope’s alleged conduct towards the Plaintiffs was at all times commercially reasonable,

and conformed with normal and ordinary standards practiced in the relevant industry or

industries.

                                     TWENTIETH DEFENSE

       The Plaintiffs are not entitled, in equity or good conscience, to any relief whatsoever

from Hope.

                                   TWENTY-FIRST DEFENSE

       Hope affirmatively pleads all defenses available to it pursuant to the Federal Rules of

Civil Procedure.

                                 TWENTY-SECOND DEFENSE

       The facts having not been fully developed, out of an abundance of caution, and

consistent with Hutzel v. City of Jackson, 33 So. 3d 1116 (Miss. 2008), Hope hereby asserts all

affirmative defenses to which it may be entitled, as may be applicable to the Third Amended

Complaint, including the following: The Plaintiffs’ failure to mitigate damages or take

reasonable steps to avoid damages and to exercise ordinary care, election of remedies, accord

and satisfaction, arbitration and award, assumption of risk, contributory negligence, duress,

estoppel, failure of consideration, fraud, illegality, injury by fellow servant, laches, license,

payment, release, res judicata, statute of frauds, statute of limitations, undue influence, waiver,

and any other matter constituting an avoidance or affirmative defense, including, but not

limited to, any defense or motions available to Hope under Fed. R. Civ. P. 12, such as lack of

jurisdiction over the subject matter, lack of jurisdiction over the person, improper venue,




                                                  6
      Case 1:19-cv-00249-LG-RHW Document 37 Filed 02/12/20 Page 7 of 24




insufficiency of process, insufficiency of service of process, and/or failure to state a claim upon

which relief can be granted.

                                 TWENTY-THIRD DEFENSE

       Hope reserves the right to assert that some or all of the claims in the Third Amended

Complaint and the defenses thereto are subject to arbitration. By filing this Answer and

Defenses, Hope does not waive, but rather specifically reserves any rights it may have to move

to compel arbitration of some or all of the claims in the Third Amended Complaint and the

defenses thereto.

                                TWENTY-FOURTH DEFENSE

       Hope reserves the right to assert any additional affirmative defenses that may be

discovered during the course of additional investigation, document exchange, and discovery.

                                             Answer

       Without waiving any defenses, but fully reserving, reaffirming, and realleging the same,

and specifically reserving all benefits and advantages which may be had as a result of any

errors, uncertainties, imperfections, and/ or insufficiencies of the Third Amended Complaint,

Hope specifically answers the enumerated and unenumerated allegations of the Third

Amended Complaint, paragraph by paragraph, as set forth below. Unless specifically admitted

herein, the allegations of the Third Amended Complaint are denied.

                                           I. PARTIES

       1.      Paragraph no. 1 of the Third Amended Complaint makes no allegations against

Hope. To the extent this paragraph calls for a response from Hope, Hope admits the allegations

of Paragraph no. 1.




                                                 7
      Case 1:19-cv-00249-LG-RHW Document 37 Filed 02/12/20 Page 8 of 24




       2.      Hope admits the allegations of Paragraph no. 2 of the Third Amended

Complaint.

       3.      Paragraph no. 3 of the Third Amended Complaint makes no allegations against

Hope. To the extent this paragraph calls for a response from Hope, Hope lacks knowledge or

information sufficient to form a belief about the truth of the allegations of Paragraph no. 3,

which allegations therefore are denied.

       4.      Paragraph no. 4 of the Third Amended Complaint makes no allegations against

Hope. To the extent this paragraph calls for a response from Hope, Hope denies the allegations

of Paragraph no. 4.

       5.      Paragraph no. 5 of the Third Amended Complaint makes no allegations against

Hope. To the extent this paragraph calls for a response from Hope, Hope lacks knowledge or

information sufficient to form a belief about the truth of the allegations of Paragraph no. 5,

which allegations therefore are denied.

       6.      Paragraph no. 6 of the Third Amended Complaint makes no allegations against

Hope. To the extent this paragraph calls for a response from Hope, Hope lacks knowledge or

information sufficient to form a belief about the truth of the allegations of Paragraph no. 6,

which allegations therefore are denied.

       7.      Paragraph no. 7 of the Third Amended Complaint makes no allegations against

Hope. To the extent this paragraph calls for a response from Hope, Hope lacks knowledge or

information sufficient to form a belief about the truth of the allegations of Paragraph no. 7,

which allegations therefore are denied.

                               II. JURISDICTION AND VENUE

       8.      Hope admits the allegations of Paragraph no. 8 of the Third Amended

Complaint.


                                                8
      Case 1:19-cv-00249-LG-RHW Document 37 Filed 02/12/20 Page 9 of 24




       9.      Hope admits the allegations of Paragraph no. 9 of the Third Amended

Complaint.

                                           III. FACTS

       10.     Hope admits the allegations of Paragraph no. 10 of the Third Amended

Complaint.

       11.     Concerning the allegations of Paragraph no. 11 of the Third Amended

Complaint, Hope admits that the Subject Property is residential real property, but denies that it

is designed for the occupancy of more than one family.

       12.     Concerning the allegations of Paragraph no. 12 of the Third Amended

Complaint, Hope admits that it is a federally chartered credit union regulated by the National

Credit Union Administration (the “NCUA”), and that the NCUA is an independent federal

agency.

       13.     Concerning the allegations of Paragraph no. 13 of the Third Amended

Complaint, Hope admits that the Loan has, at certain times, satisfied the definition of “federally

related mortgage loan” set forth in 12 U.S.C. § 2602(1), but Hope denies that the Loan was a

“federally related mortgage loan” on or after February 22, 2019. In this regard, Hope

incorporates fully herein by reference its SECOND DEFENSE set forth above. Hope otherwise

denies any remaining allegations of Paragraph no. 13 of the Third Amended Complaint.

       14.     Concerning the allegation of Paragraph no. 14 of the Third Amended Complaint,

Hope denies that allegation that “Copies of the Note and Deed of Trust are attached hereto as

‘Exhibit A’ and ‘Exhibit B’, respectfully” [sic] because “Exhibit A” and “Exhibit B” to the Third

Amended Complaint are unexecuted and unrecorded, and because the alleged Deed of Trust

does not contain its Exhibit “A.” Hope otherwise admits the remaining allegations of Paragraph

no. 14 of the Third Amended Complaint.


                                                 9
     Case 1:19-cv-00249-LG-RHW Document 37 Filed 02/12/20 Page 10 of 24




       15.    Concerning the allegation of Paragraph no. 15 of the Third Amended Complaint,

Hope admits that the Deed of Trust forms part of the contractual relationship between Hope

and the Plaintiffs, but because the Deed of Trust is not executed by Hope, Hope denies the

allegation that the Deed of Trust is a written contract “between” Hope and the Plaintiffs. Hope

otherwise denies the remaining allegations of Paragraph no. 15 of the Third Amended

Complaint.

       16.    Hope denies the allegations of Paragraph no. 16 of the Third Amended

Complaint.

       17.    Hope admits the allegations of Paragraph no. 17 of the Third Amended

Complaint.

       18.    Concerning the allegation of Paragraph no. 18 of the Third Amended Complaint,

Hope admits that Hope has contracted with Dovenmuehle Mortgage (“DMI”) to provide certain

services to Hope in connection with certain loans, including the Plaintiffs’ mortgage loan, and

that DMI began sub-servicing the Plaintiffs’ mortgage loan effective January 1, 2018. Hope

otherwise denies the remaining allegations of Paragraph no. 18 of the Third Amended

Complaint.

       19.    Concerning the allegation of Paragraph no. 19 of the Third Amended Complaint,

Hope admits that the Plaintiffs’ mortgage loan was in default on January 1, 2018. Hope

otherwise denies the remaining allegations of Paragraph no. 19 of the Third Amended

Complaint.

       20.    Hope denies the allegations of Paragraph no. 20 of the Third Amended

Complaint.

       21.    Hope admits the allegations of Paragraph no. 21 of the Third Amended

Complaint.


                                               10
      Case 1:19-cv-00249-LG-RHW Document 37 Filed 02/12/20 Page 11 of 24




        22.     Concerning the allegations of Paragraph no. 22 of the Third Amended

Complaint, Hope denies the allegation that Brandi Bryant contacted Hope after February 4,

2019. Hope lacks knowledge or information sufficient to form a belief about the truth of the

remaining allegations of Paragraph no. 22 of the Third Amended Complaint, which allegations

therefore are denied.1

        23.     Concerning the allegation of Paragraph no. 23 of the Third Amended Complaint,

Hope denies the allegation that a representative from Hope verified to Brandi Bryant receipt of

a payment or represented to Brandi Bryant that the Plaintiffs’ mortgage loan was delinquent

by one additional payment. Hope lacks knowledge or information sufficient to form a belief

about the truth of the remaining allegations of Paragraph no. 23 of the Third Amended

Complaint, which allegations therefore are denied.

        24.     Hope lacks knowledge or information sufficient to form a belief about the truth

of the allegations of Paragraph no. 24 of the Third Amended Complaint, which allegations

therefore are denied.

        25.     Hope admits the allegations of Paragraph no. 25 of the Third Amended

Complaint.

        26.     Concerning the allegation of Paragraph no. 26 of the Third Amended Complaint,

Hope admits the Plaintiffs’ allegation that the two payments the Plaintiffs tendered in February

2019 were insufficient to reinstate the Plaintiffs’ mortgage loan. Hope otherwise denies the

remaining allegations of Paragraph no. 26 of the Third Amended Complaint.




1Concerning the allegations of Footnote no. 1 of the Third Amended Complaint, Hope admits the
allegation that at least some of the correspondence sent to the Plaintiffs from DMI’s address used
Hope’s letterhead. Hope lacks knowledge or information sufficient to form a belief about the truth of
the remaining allegations of Footnote no. 1 of the Third Amended Complaint, which allegations
therefore are denied.


                                                  11
     Case 1:19-cv-00249-LG-RHW Document 37 Filed 02/12/20 Page 12 of 24




       27.    Hope admits the allegations of Paragraph no. 27 of the Third Amended

Complaint.

       28.    Concerning the allegation of Paragraph no. 28 of the Third Amended Complaint,

Hope denies that Kevin W. Harper Investments, Inc. held a perfected security interest in the

Subject Property. Hope lacks knowledge or information sufficient to form a belief about the

truth of the allegation that the Plaintiffs owed money on a loan to Kevin W. Harper

Investments, Inc., which allegation therefore is denied. Hope otherwise denies the remaining

allegations of Paragraph no. 28 of the Third Amended Complaint.

       29.    Paragraph no. 29 of the Third Amended Complaint makes no allegations against

Hope. To the extent this paragraph calls for a response from Hope, Hope denies the allegations

of Paragraph 29 of the Third Amended Complaint.

       30.    Paragraph no. 30 of the Third Amended Complaint makes no allegations against

Hope. To the extent this paragraph calls for a response from Hope, Hope denies the allegations

of Paragraph 30 of the Third Amended Complaint.

       31.    Hope denies the allegations of Paragraph no. 31 of the Third Amended

Complaint.

       32.    Paragraph no. 32 of the Third Amended Complaint makes no allegations against

Hope. To the extent this paragraph calls for a response from Hope, Hope denies the allegations

of Paragraph 32 of the Third Amended Complaint.

       33.    Hope lacks knowledge or information sufficient to form a belief about the truth

of the allegations of Paragraph no. 33 of the Third Amended Complaint, which allegations

therefore are denied.

       34.    Concerning the allegation of Paragraph no. 34 of the Third Amended Complaint,

Hope admits that Exhibit “I” to the Third Amended Complaint is a copy of a letter dated March


                                              12
     Case 1:19-cv-00249-LG-RHW Document 37 Filed 02/12/20 Page 13 of 24




7, 2109, and styled as “Request for Information” that the Plaintiffs’ counsel sent to Hope, and

that this March 7, 2019 letter requested, inter alia, “all correspondence to or from the borrower

related to the initiation of foreclosure in the past six months.” Hope lacks knowledge or

information sufficient to form a belief about the truth of the remaining allegations of

Paragraph no. 34 of the Third Amended Complaint, which allegations therefore are denied.

       35.     Hope admits the allegations of Paragraph no. 35 of the Third Amended

Complaint.

       36.     Concerning the allegations of Paragraph no. 36 of the Third Amended

Complaint, Hope admits that the response to the Plaintiffs’ counsel’s March 7, 2019 letter

included correspondence related to an earlier foreclosure sale that had been initiated due to

one of the Plaintiffs’ earlier defaults under their mortgage loan. Hope denies the allegation that

the response included no correspondence related to the February 22, 2019 foreclosure. Hope

otherwise denies the remaining allegations of Paragraph no. 36 of the Third Amended

Complaint.

       37.     Hope denies the allegations of Paragraph no. 37 of the Third Amended

Complaint.

       38.     Hope denies the allegations of Paragraph no. 38 of the Third Amended

Complaint and each of its subparagraphs.2

       39.     Paragraph no. 39 of the Third Amended Complaint makes no allegations against

Hope. To the extent this paragraph calls for a response from Hope, Hope denies the allegations

of Paragraph 39 of the Third Amended Complaint.


2Concerning the allegations of Footnote no. 2 of the Third Amended Complaint, Hope admits that Hope
has provided the Plaintiffs’ counsel with documentation and information demonstrating that Hope and
DMI complied with all applicable requirements of the Deed of Trust and applicable law. Hope otherwise
denies the remaining allegations of Footnote no. 2 of the Third Amended Complaint.


                                                 13
     Case 1:19-cv-00249-LG-RHW Document 37 Filed 02/12/20 Page 14 of 24




       40.    Hope denies the allegations of Paragraph no. 40 of the Third Amended

Complaint.

       41.    Hope denies the allegations of Paragraph no. 41 of the Third Amended

Complaint.

                           COUNT ONE – ALL DEFENDANTS
                          REQUEST FOR INJUNCTIVE RELIEF
                                 (Enjoin Eviction)

       42.    Hope incorporates by reference each of its responses above.

       43.    Hope denies the allegations of Paragraph no. 43 of the Third Amended

Complaint.

       44.    Hope denies the allegations of Paragraph no. 44 of the Third Amended

Complaint.

       45.    Hope denies the allegations of Paragraph no. 45 of the Third Amended

Complaint.

       46.    Hope denies the allegations of Paragraph no. 46 of the Third Amended

Complaint.

       47.    Hope admits the allegations of Paragraph no. 47 of the Third Amended

Complaint.

       48.    Paragraph no. 48 of the Third Amended Complaint makes no allegations against

Hope. To the extent this paragraph calls for a response from Hope, Hope admits the allegations

of Paragraph 48 of the Third Amended Complaint.

       49.    Paragraph no. 49 of the Third Amended Complaint makes no allegations against

Hope. To the extent this paragraph calls for a response from Hope, Hope admits the allegations

of Paragraph 49 of the Third Amended Complaint.




                                              14
     Case 1:19-cv-00249-LG-RHW Document 37 Filed 02/12/20 Page 15 of 24




       50.     Paragraph no. 50 of the Third Amended Complaint makes no allegations against

Hope. To the extent this paragraph calls for a response from Hope, Hope admits the allegations

of Paragraph 50 of the Third Amended Complaint.

       51.     Hope denies the allegations of Paragraph 51 of the Third Amended Complaint.

       52.     Hope denies the allegations of Paragraph 52 of the Third Amended Complaint.

       53.     Paragraph no. 53 of the Third Amended Complaint makes no allegations against

Hope. To the extent this paragraph calls for a response from Hope, Hope denies the allegations

of Paragraph no. 53, and Hope further denies that the Plaintiffs are entitled to the relief

requested or to any relief whatsoever from or against Hope.

                          COUNT TWO – ALL DEFENDANTS
                     WRONGFUL FORECLOSURE and REQUEST FOR
                    INJUNCTIVE RELIEF to SET ASIDE FORECLOSURE

       54.     Hope incorporates by reference each of its responses above.

       55.     Paragraph no. 55 of the Third Amended Complaint makes no allegations against

Hope. To the extent this paragraph calls for a response from Hope, Hope admits that Paragraph

no. 55 of the Third Amended Complaint appears to be a mostly accurate quotation of language

found in the case cited therein. Hope otherwise denies the remaining allegations of Paragraph

no. 55 of the Third Amended Complaint.

       56.     Hope denies the allegations of Paragraph no. 56 of the Third Amended

Complaint.

       57.     Hope denies the allegations of Paragraph no. 57 of the Third Amended

Complaint and each of its subparagraphs.3


3Concerning the allegations of Footnote no. 3 of the Third Amended Complaint, Hope admits that Hope
has provided the Plaintiffs’ counsel with documentation and information demonstrating that Hope and
DMI complied with all applicable requirements of the Deed of Trust and applicable law. Hope otherwise
denies the remaining allegations of Footnote no. 3 of the Third Amended Complaint.


                                                 15
     Case 1:19-cv-00249-LG-RHW Document 37 Filed 02/12/20 Page 16 of 24




       58.    Concerning the allegation of Paragraph no. 58 of the Third Amended Complaint,

Hope denies the allegation that a representative from Hope spoke with Brandi Bryant. Hope

lacks knowledge or information sufficient to form a belief about the truth of the remaining

allegations of Paragraph no. 58 of the Third Amended Complaint, which allegations therefore

are denied.

       59.    Hope denies the allegations of Paragraph no. 59 of the Third Amended

Complaint.

       60.    Concerning the allegation of Paragraph no. 60 of the Third Amended Complaint,

Hope denies the allegation that a representative from Hope spoke with Brandi Bryant. Hope

otherwise denies the remaining allegations of Paragraph no. 60 of the Third Amended

Complaint.

       61.    Hope denies the allegations of Paragraph no. 61 of the Third Amended

Complaint.

       62.    Hope denies the allegations of Paragraph no. 62 of the Third Amended

Complaint.

       63.    Hope denies the allegations of Paragraph no. 63 of the Third Amended

Complaint.

       64.    Hope denies the allegations of Paragraph no. 64 of the Third Amended

Complaint.

       65.    Hope denies the allegations of Paragraph no. 65 of the Third Amended

Complaint.

       66.    Paragraph no. 66 of the Third Amended Complaint makes no allegations against

Hope. To the extent this paragraph calls for a response from Hope, Hope denies the allegations




                                              16
     Case 1:19-cv-00249-LG-RHW Document 37 Filed 02/12/20 Page 17 of 24




of Paragraph no. 66, and Hope further denies that the Plaintiffs are entitled to the relief

requested or to any relief whatsoever from or against Hope.

       67.     Paragraph no. 67 of the Third Amended Complaint makes no allegations against

Hope. To the extent this paragraph calls for a response from Hope, Hope denies the allegations

of Paragraph no. 67, and Hope further denies that the Plaintiffs are entitled to the relief

requested or to any relief whatsoever from or against Hope.

                  COUNT THREE – HOPE FCU and DOVEMUEHLE [sic]
                   VIOLATIONS OF THE REAL ESTATE SETTLEMENT
                      PROCEDURES ACT (12 U.S.C. § 2601, et seq.)

       68.     Hope incorporates by reference each of its responses above.

       69.     Hope admits the allegations of Paragraph no. 69 of the Third Amended

Complaint.

       70.     Paragraph no. 70 of the Third Amended Complaint makes no allegations against

Hope. To the extent this paragraph calls for a response from Hope, Hope denies the allegations

of Paragraph no. 70.

       71.     Concerning the allegations of Paragraph no. 71 of the Third Amended

Complaint, Hope admits that the Loan has, at certain times, satisfied the definition of “federally

related mortgage loan” set forth in 12 U.S.C. § 2602(1), but Hope denies that the Loan was a

“federally related mortgage loan” on or after February 22, 2019. In this regard, Hope

incorporates fully herein by reference its SECOND DEFENSE set forth above. Hope otherwise

denies any remaining allegations of Paragraph no. 71 of the Third Amended Complaint.

       72.     Paragraph no. 72 of the Third Amended Complaint makes no allegations against

Hope. To the extent this paragraph calls for a response from Hope, Hope admits that Paragraph

no. 72 of the Third Amended Complaint appears to be a mostly accurate quotation of language




                                                17
     Case 1:19-cv-00249-LG-RHW Document 37 Filed 02/12/20 Page 18 of 24




found in the statute cited therein. Hope otherwise denies any remaining allegations of

Paragraph no. 72 of the Third Amended Complaint.

       73.    Paragraph no. 73 of the Third Amended Complaint makes no allegations against

Hope. To the extent this paragraph calls for a response from Hope, Hope admits that Paragraph

no. 73 of the Third Amended Complaint appears to be a mostly accurate quotation of language

found in the statute cited therein. Hope otherwise denies any remaining allegations of

Paragraph no. 73 of the Third Amended Complaint.

       74.    Hope denies the allegations of Paragraph no. 74 of the Third Amended

Complaint.

       75.    Hope denies the allegations of Paragraph no. 75 of the Third Amended

Complaint.

       76.    Paragraph no. 76 of the Third Amended Complaint makes no allegations against

Hope. To the extent this paragraph calls for a response from Hope, Hope denies the allegations

of Paragraph no. 76.

       77.    Hope denies the allegations of Paragraph no. 77 of the Third Amended

Complaint.

       78.    Paragraph no. 78 of the Third Amended Complaint makes no allegations against

Hope. To the extent this paragraph calls for a response from Hope, Hope denies the allegations

of Paragraph no. 78.

       79.    Paragraph no. 79 of the Third Amended Complaint makes no allegations against

Hope. To the extent this paragraph calls for a response from Hope, Hope admits that Paragraph

no. 79 of the Third Amended Complaint appears to contain a mostly accurate quotation of

language found in the statute cited therein, but Hope denies the allegation that Paragraph nos.




                                              18
     Case 1:19-cv-00249-LG-RHW Document 37 Filed 02/12/20 Page 19 of 24




73 and 74 of the Third Amended Complaint reference any “personnel.” Hope otherwise denies

the remaining allegations of Paragraph no. 79 of the Third Amended Complaint.

       80.     Hope denies the allegations of Paragraph no. 80 of the Third Amended

Complaint.

       81.     Concerning the allegations of Paragraph no. 81 of the Third Amended

Complaint, Hope admits that Exhibit “I” to the Third Amended Complaint is a copy of a letter

dated March 7, 2109, and styled as “Request for Information” that the Plaintiffs’ counsel sent to

Hope, and that this March 7, 2019, letter requested, inter alia, “all correspondence to or from

the borrower related to the initiation of foreclosure in the past six months.” Hope lacks

knowledge or information sufficient to form a belief about the truth of the remaining

allegations of Paragraph no. 81 of the Third Amended Complaint, which allegations therefore

are denied.

       82.     Hope admits the allegations of Paragraph no. 82 of the Third Amended

Complaint.

       83.     Concerning the allegations of Paragraph no. 83 of the Third Amended

Complaint, Hope admits that the response to the Plaintiffs’ counsel’s March 7, 2019, letter

included correspondence related to an earlier foreclosure sale that had been initiated due to

one of the Plaintiffs’ earlier defaults under their mortgage loan. Hope denies the allegation that

the response included no correspondence related to the February 22, 2019, foreclosure. Hope

otherwise denies the remaining allegations of Paragraph no. 83 of the Third Amended

Complaint.

       84.     Hope denies the allegations of Paragraph no. 84 of the Third Amended

Complaint.




                                                19
     Case 1:19-cv-00249-LG-RHW Document 37 Filed 02/12/20 Page 20 of 24




       85.     Hope denies the allegations of Paragraph no. 85 of the Third Amended

Complaint.

       86.     Hope denies the allegations of Paragraph no. 86 of the Third Amended

Complaint, and Hope further denies that the Plaintiffs are entitled to the relief requested or to

any relief whatsoever from or against Hope.

                                 COUNT FOUR – HOPE FCU
                                  BREACH OF CONTRACT

       87.     Hope incorporates by reference each of its responses above.

       88.     Concerning the allegations of Paragraph no. 88 of the Third Amended

Complaint, Hope admits that the Deed of Trust forms part of the contractual relationship

between Hope and the Plaintiffs, but because the Deed of Trust is not executed by Hope, Hope

denies the allegation that the Deed of Trust is a written contract “between” Hope and the

Plaintiffs. Hope otherwise denies the remaining allegations of Paragraph no. 88 of the Third

Amended Complaint.

       89.     Hope denies the allegations of Paragraph no. 89 of the Third Amended

Complaint.

       90.     Paragraph no. 90 of the Third Amended Complaint makes no allegations against

Hope, but rather appears to be an attempt to paraphrase certain portions of the Deed of Trust.

To the extent this paragraph calls for a response from Hope, Hope denies the allegations of

Paragraph no. 90 to the extent they are inconsistent with the terms and conditions of the Deed

of Trust.

       91.     Hope denies the allegations of Paragraph no. 91 of the Third Amended

Complaint.




                                                20
     Case 1:19-cv-00249-LG-RHW Document 37 Filed 02/12/20 Page 21 of 24




       92.     Hope denies the allegations of Paragraph no. 92 of the Third Amended

Complaint.

       93.     Hope denies the allegations of Paragraph no. 93 of the Third Amended

Complaint.

       94.     Hope denies the allegations of Paragraph no. 94 of the Third Amended

Complaint.

       95.     Hope denies the allegations of Paragraph no. 95 of the Third Amended

Complaint to the extent they are inconsistent with the terms and conditions of the Deed of

Trust. Hope otherwise denies the remaining allegations of Paragraph no. 95 of the Third

Amended Complaint.

       96.     Hope denies the allegations of Paragraph no. 96 of the Third Amended

Complaint, and Hope further denies that the Plaintiffs are entitled to the relief requested or to

any relief whatsoever from or against Hope.

                          COUNT FIVE (DOVENMUEHLE)
             VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICE ACT

       97.     Hope incorporates by reference each of its responses above.

       98.     Paragraph no. 98 of the Third Amended Complaint makes no allegations against

Hope. To the extent this paragraph calls for a response from Hope, Hope denies the allegations

of Paragraph no. 98.

       99.     Paragraph no. 99 of the Third Amended Complaint makes no allegations against

Hope. To the extent this paragraph calls for a response from Hope, Hope admits the allegations

of Paragraph no. 99.




                                                21
     Case 1:19-cv-00249-LG-RHW Document 37 Filed 02/12/20 Page 22 of 24




       100.    Paragraph no. 100 of the Third Amended Complaint makes no allegations

against Hope. To the extent this paragraph calls for a response from Hope, Hope denies the

allegations of Paragraph no. 100.

       101.    Paragraph no. 101 of the Third Amended Complaint makes no allegations

against Hope. To the extent this paragraph calls for a response from Hope, Hope denies the

allegations of Paragraph no. 101.

       102.    Paragraph no. 102 of the Third Amended Complaint makes no allegations

against Hope. To the extent this paragraph calls for a response from Hope, Hope denies the

allegations of Paragraph no. 102.

       103.    Paragraph no. 103 of the Third Amended Complaint makes no allegations

against Hope. To the extent this paragraph calls for a response from Hope, Hope denies the

allegations of Paragraph no. 103, and Hope further denies that the Plaintiffs are entitled to the

relief requested or to any relief whatsoever from or against Hope.

                         COUNT SIX (ALL DEFENDANTS)
                  NEGLIGENT INFLICTION OF EMOTIONAL DISTRESS

       104.    Hope incorporates by reference each of its responses above.

       105.    Hope denies the allegations of Paragraph no. 105 of the Third Amended

Complaint.

       106.    Hope denies the allegations of Paragraph no. 106 of the Third Amended

Complaint.

       107.    Hope denies the allegations of Paragraph no. 107 of the Third Amended

Complaint, and Hope further denies that the Plaintiffs are entitled to the relief requested or to

any relief whatsoever from or against Hope.




                                                22
     Case 1:19-cv-00249-LG-RHW Document 37 Filed 02/12/20 Page 23 of 24




                                        JURY DEMAND

       The unnumbered paragraph on page 17 of the Third Amended Complaint following the

heading “JURY DEMAND” makes no allegations against Hope. To the extent this paragraph

calls for a response from Hope, Hope denies the allegations of this paragraph.

                               REQUEST/PRAYER FOR RELIEF

       The allegations of the unnumbered Paragraph beginning on page 17 of the Third

Amended Complaint following the heading “REQUEST/PRAYER FOR RELIEF,” which begins

with “NOW THEREFORE,” are denied, including the allegations of subparagraphs “A” through

“H” thereof, and Hope further denies that the Plaintiffs are entitled to the relief requested or to

any relief whatsoever from or against Hope.

       Having now fully answered and raised its defenses to date, Hope respectfully requests

that the relief sought by the Plaintiffs in the Third Amended Complaint be denied, and that

judgment be entered against the Plaintiffs and in favor of Hope on all claims asserted against

Hope in the Third Amended Complaint, and awarding Hope its attorney’s fees, costs, and

expenses incurred in connection with answering and defending against the Third Amended

Complaint. Hope further prays for general relief.

       THIS the 12th day of February, 2020.

                                      Respectfully submitted,

                                      HOPE FEDERAL CREDIT UNION

                                      By: /s/ Christopher H. Meredith
                                          Christopher H. Meredith, MSB No. 103656
                                          Maureen B. “Mimi” Speyerer, MSB No. 7548
                                          Copeland, Cook, Taylor & Bush, P.A.
                                          600 Concourse, Suite 200
                                          1076 Highland Colony Parkway (Zip—39157)
                                          P.O. Box 6020
                                          Ridgeland, MS 39158-6020
                                          Telephone: (601) 856-7200


                                                23
Case 1:19-cv-00249-LG-RHW Document 37 Filed 02/12/20 Page 24 of 24




                                 Facsimile: (601) 856-7626
                                 cmeredith@cctb.com
                                 mspeyerer@cctb.com
                                 Its Attorneys




                                 William H. Leech
                                 MS Bar No. 1175
                                 WISE CARTER CHILD & CARAWAY, P.A.
                                 Post Office Box 651
                                 Jackson, MS 39205-0651
                                 401 East Capitol Street
                                 600 Heritage Building
                                 Jackson, MS 39201
                                 Telephone: 601-718-8837
                                 Facsimile: 601-968-5593
                                 Whl@wisecarter.com
                                 Counsel for Hope Federal Credit Union




                         CERTIFICATE OF SERVICE

 Service provided via Notice of Electronic Filing (NEF) through ECF:

        Amanda M. Beckett            abeckett@rubinlublin.com
        John Gary Massey             pmassey@logs.com
        Michael T. Ramsey            mike@sheehanlawfirm.com
        Michael Edward Whitehead     michael.whitehead@pmp.org

 THIS the 12th day of February, 2020.


                                     /s/ Christopher H. Meredith
                                     Of Counsel




                                        24
